Filed 6/16/14 In re D.R. CA1/5

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                       FIRST APPELLATE DISTRICT
                                                  DIVISION FIVE




In re D.R., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,                                                                 A140985

         Plaintiff and Respondent,                                          Contra Costa County
                                                                            Super. Ct. No. J1000382)
         v.

D.R.,

      Defendant and Appellant.
_____________________________________/

         D.R. (the minor) appeals from the juvenile court’s January 2014 dispositional
order committing him to the Orin Allen Youth Rehabilitation Facility (juvenile facility)
for 90 days, followed by probation. The minor timely appealed, asking this court to
conduct an independent review pursuant to People v. Wende (1979) 25 Cal. 3d 436
(Wende). We have examined the record pursuant to Wende and find no reasonably
arguable appellate issue. We affirm.
                         FACTUAL AND PROCEDURAL BACKGROUND
         In 2010, the court determined the minor received stolen property (Pen. Code, §
496),1 adjudicated him a ward of the court, and committed him to the juvenile facility for


1
         Unless otherwise noted, all further statutory references are to the Penal Code.
                                                             1
six months. In 2011 and 2012, the People filed various supplemental Welfare and
Institutions Code section 602 petitions and the court determined, among other things, the
minor received stolen property (§ 496), gave false identification to a police officer (§
148.9), carried a concealed firearm, and violated probation several times. The minor
completed a 12-month program at the juvenile facility and was placed on parole.
       In October 2013, the People filed a notice of probation violation (Welf. & Inst.
Code, § 777) alleging the minor failed to appear for scheduled appointments with his
probation officer, testified positive for THC, opiates, and benzodiazepine, and left the
probation office without permission. The court issued a warrant for the minor’s arrest.
The minor was eventually arrested and he admitted the violations.
       The probation department recommended placing the minor on home supervision
for 45 days with various conditions. At the January 2014 dispositional hearing, the
minor’s attorney and the prosecutor agreed with the probation department’s
recommendation. The court “completely disagree[d] with the recommendation[.]” It
described the minor’s performance on probation as “abysmal” and determined he did not
understand “there are consequences for the choices that you make along the way. [¶] So
given the fact that you absconded from supervision, that you resumed your drug use, and
you were in warrant status for more than 90 days, all having occurred while you were on
your parole period from the [juvenile facility], I’m going to return you to the [juvenile
facility] for a period of 90 days.” It committed the minor to the juvenile facility for 90
days, followed by probation.
                                       DISCUSSION
       We appointed counsel to represent the minor on appeal. Counsel presents no
argument for reversal, but asks this court to conduct an independent review of the record
pursuant to Wende, supra, 25 Cal.3d at pages 441-442. Counsel informed the minor he
had the right to file a supplemental brief on his own behalf, but the minor declined to do
so.
       We have conducted our independent review and find no arguable issues. The
minor was ably represented by counsel and had a full and fair opportunity to present his

                                              2
case to the juvenile court at the January 2014 dispositional hearing. The court did not
abuse its discretion in committing the minor to the juvenile facility. (See In re Angela M.
(2003) 111 Cal. App. 4th 1392, 1396 [reviewing juvenile court’s commitment decision for
abuse of discretion, with all reasonable inferences indulged to support its decision]; In re
Asean D. (1993) 14 Cal. App. 4th 467, 473 [even “commitment to the Youth Authority
may be made in the first instance, without previous resort to less restrictive
placements”].)
                                      DISPOSITION
       The disposition is affirmed.




                                              3
                                _________________________
                                Jones, P.J.




We concur:


_________________________
Simons, J.


_________________________
Bruiniers, J.




A140985

                            4